                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Navigators Specialty Insurance Co.,
                                               Case No. 2:i4-cv-oi676
               Plaintiff,
                                               Judge Algenon L. Marbley
       V.

                                               Magistrate Judge Elizabeth Preston
                                               Deavers
Guild Associates, Inc., et al.

              Defendants.



                                 ORDER AND ENTRY


       The above-captioned case is before the Court on Defendant Bio-Energy

(Washington), LLC'sMotionfor Leave to File its Second Supplement to Status Report

to the Court Filed under Seal pursuant to the Court's Sealed Order ofOctober ly, 2018

under Seal Pursuant to Rule 5.2.1 of the Local Rules ofPracticefor the United States

District Courtfor the Southern District ofOhio.

       For the reasons set forth in Defendant's Motion and for good cause sho%vn, the

Defendant's Motion is hereby GRANTED.

       The Court ORDERS that Defendant file its Motion for Clarification under seal.

       IT IS SO ORDERED.



                                         Elizabeth Preston Deavers JVIagistrate Judge
